Title: To James Madison from William Willis, 27 February 1815
From: Willis, William
To: Madison, James


                    
                        
                            Respected Sir
                        
                        New Bedford Feby 27th 1815
                    
                    Your Enemies and the Enemies of the Republican party calculate much on the success that Otis, and the Other agents from this State will meet with in their Mission to Washington.
                    I must beg pardon Sir for the suggestion I am about to make Viz. that it would be a great mortification to your friends as well as a detriment to the cause for it to be believed that their mission has had the least effect upon the Administration of the Federal Government as it may furnish an encouragement for the like measures to be resorted to on all occasions, when the Legislature of any state shall be composd of discontented, or factious persons.
                    It would be good policy, as well as justice, for the Administration of the Federal Government, to relieve the people of this State, as much as is practicable from burdens, which have been necessarily incurr’d. But every thing of this kind, should appear as emanating from the Administration, without its being in the least influenced by Otis &ce. After again soliciting pardon for these suggestions I remain with Great Respect Your Hble. Servt
                    
                        
                            Willm Willis
                        
                    
                